DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/491,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claim 8 is narrower and therefore anticipate the claims 1-3 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, it is unclear if “a circumferentially extending snubber” refers to a singular instance of (30) in Figure 3 of the instant application on either a pressure or suction or if both instances together are “a snubber”.  In claims 4, 10, and 13 this issue is clarified by the recitation of a pressure side snubber and a suction side snubber.  The issue remains though for claims 1-3 and 8-9.   This determination is necessary to understand the claim limitations as it pertains a situation of Figure 9 of Krukinov where the snubbers are at different spanwise heights on the same blade of the first set and these two heights are different than the two spanwise heights of a blade of the second set.  It is unclear what “a different span-wise height” requires in line 15 of claim 1 and line 13 of claim 9.  Does this recitation require potentially both snubber portions be at the same height on the same blade based on there being a singular “a different span-wise height”.  The rejection will use the interpretation of a singular extension from one side of the blade is “a snubber” for claims 1 and 9 with a height for the first and second blade as shown in Annotated Figure 1 (I) and (II).  This results in the rejection of claims 1-3 and 8-9 under 35 U.S.C 102 and the 4-7 and 10-15 under 35 U.S.C 103.
A parallel rejection under the interpretation that the claim requires two portions of the snubber to extend from a singular height is additionally made.  That rejection will be made under 35 U.S.C 103 beginning on page 13.
Regarding claim 4, the claim states, “wherein the pressure side snubber portion and the suction side snubber portion of the snubbers in the second set are oriented differently than the pressure side snubber portion and the suction side snubber portion of the snubbers in the first set”.  It is unclear how to understand the requirements of the claim if the pressure side snubber portion and the suction side snubber portion are oriented differently on the same blade as in the example of Krikunov Figure 9.  This is due to the claim being ambiguous.  It is unclear if these snubber portions (pressure and suction side) must be oriented the same on a single blade, as well as what is required by the “and”.  Additionally, it is unclear if a blade with snubbers extending in a v-shape extend in the same orientation with respect to the radial direction or different orientations with circumferential directions (note “in relation to the radial direction” as in [0024] of the instant application is not recited in the claim).  Finally, it is unclear if what 
Regarding claim 9, the preamble is “A blade for a row of blades in a turbomachine, the blade comprising:” the scope of the preamble by reciting only a single blade does not encompass a first set of blades and a second set of blades.  The dependent claims are therefore rejected as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krukinov (U.S Pre-Grant Publication 20110274549).
*The Figure 9 embodiment is of Krikunov is used, other embodiments will referenced for their common features, as Figure 9 is unlabeled and the discussion of common features of the embodiments is not repeated. 

    PNG
    media_image1.png
    582
    713
    media_image1.png
    Greyscale

Regarding claim 1, Krikunov discloses:
A bladed rotor system for a turbomachine {[0002]}, comprising:
a circumferential row of blades mounted on a rotor disc {Figure 4 (210a-c) are mounted on rotor disk (112), [0016]}, each blade comprising:
an airfoil extending span-wise along a radial direction from a root portion to an airfoil tip {Figure 3 (122) extends from root (124) to tip};
and a circumferentially extending snubber attached to the airfoil at a mid-span region of the airfoil {Figure 5/6 (240)},
wherein in operation, snubbers of adjacent blades abut circumferentially {Figure 4 shows the abuting of blades of Figures 5 and 6},
wherein the row of blades comprises a first set of blades {Figure 5 (210a)} and a second set of blades {Figure 5 (210b)},
wherein the blades of the second set are distinguished from the blades of the first set (H) by a geometry of the snubber that is unique to the respective set {Figure 5/6 (210A) is unique 
the snubbers of the second set are attached to the respective airfoils at a different span-wise height than that of the snubbers of the first set {Annotated Figure 1, 210B has different spanwise heights (II) compared to 210A which has height (I)}
whereby the natural frequency of a blade in the second set differs from the natural frequency of a blade in the first set by a predetermined amount {different geometries of the shrouds of the blades inherently results in different natural frequency due to different mass distributions, see MPEP 2112.01},
wherein blades of the first set and the second set are positioned alternately in the row of blades, to provide a frequency mistuning to stabilize flutter of the blades {Figure 9 shows alternating positions, also shown in Annotated Figure 1 schematically by 210A/B, different natural frequency discussed above inherently stabilizes flutter of the blades, see MPEP 2112.01}.
Regarding claim 2, Krikunov further discloses wherein the airfoils in the first and second set having substantially identical cross-sectional geometry about a rotation axis {one of ordinary skill in the art based on the disclosure would infer that the airfoils of the two different blade sets are the same and that only the snubber shrouds differ, implicit disclosure MPEP 2144.01}
Regarding claim 3, Krikunov further discloses wherein a free length of the airfoils in the second set is larger than a free length of the airfoils in the first set {Annotated Figure 1 (I) shows the free lengths of (210A) and (II) shows the free length of (210B), (II) is larger than (I)}, the free length of an airfoil being defined as a radial distance between the airfoil tip and a point of attachment of the airfoil with the associated snubber {under a broadest reasonable interpretation the associated snubber may be either snubber on the airfoil, the free lengths uses the outmost snubber in Annotated Figure 1 (I) and (II)}.
Regarding claim 8, Krikunov further discloses wherein the snubbers in the first set and the second set have the same mean radial thickness {Figure 9 snubbers on both sets are of the same mean radial thickness}.
Regarding claim 9, Krivunov discloses 
A blade for a row of blades in a turbomachine {[0002]}, the blade comprising:
an airfoil extending span-wise along a radial direction from a root portion to an airfoil tip {Figure 3 (122) extends from root (124) to tip};
and a circumferentially extending snubber attached to the airfoil at a mid-span region of the airfoil {Figure 5/6 (240/242)},
wherein the blade is designed to be identical to a first set of blades or a second set of blades in the row {Figures 5/6 the blade will be one of the first set of blades (210A), the second set of blades in (210B)}
The remainder of the claim is identical to claim 1 starting at the last bullet on page 6 and rejected in the same manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krikunov in view of Meinberg (U.S Patent 3,045,969) hereinafter Meinberg.
Regarding claim 4, Krikunov discloses wherein each snubber comprises a pressure side snubber portion extending from a pressure side of the respective airfoil {Figure 5 (240) extends from (250)} and a suction side snubber portion extending from a suction side of the respective airfoil {Figure 5 (242) extends from (252)}.  The combination of Krikunov and Meinberg will be used to address the limitation regarding orientation of the snubbers as it is unclear what is meant due to the ambiguity discussed in the 35 U.S.C 112(b) rejection above.  Krikunov in the embodiment of Figure 9 does not disclose that snubbers of adjacent blades of the row of blades meet at a constant radial height.  However, the embodiment of Figure 3 does disclose that snubbers of adjacent blades of the row of blades meet at a constant radial height {Figure 3 (R12, R13) are “substantially equal, so as to accommodate mating”, [0023]}.  The obviousness of this meeting a constant radial height will be addressed after the discussion of the combination of Krikunov and Meinberg.
Meinberg pertains to a vibration damping mid-span structure in turbomachine blades.  Meinberg teaches a stiffening and damping band (6) in Figures 1 and 2 that is fixed to blades at two alternating radial positions {Figure 2 (R1) and (R2), Column 2 lines 12-18}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have configured the snubber shrouds of Krikunov to extend from the blade and abut in a way 
The combination of Krikunov and Meinberg teaches wherein the pressure side snubber portion and the suction side snubber portion of the snubbers in the second set {Meinberg Figure 1 (6) adjacent (3’), which one of the second set blades, is oriented in the radially outward direction} are oriented differently than the pressure side snubber portion and the suction side snubber portion of the snubbers in the first set {Meinberg Figure 1 (6) adjacent to (3) or (3’’) which are first set blades, are oriented in the radially inward direction},
The combination of Krikunov and Meinberg made above is silent regarding such that snubbers of adjacent blades of the row of blades meet at a constant radial height.  Krikunov teaches that snubbers of adjacent blades of the row of blades meet at a constant radial height {equal middle height {Krukinov (R12/R13) in Figure 3, [0023]}.  One of ordinary skill in the art would have choose how the snubbers of adjacent blades meet in the combination of Krukinov and Meinberg.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have meeting of the snubbers at a constant radial height.  One of ordinary skill in the art would be motivated to do so as both constant and varying height configurations are known to one of ordinary skill in the art as evidenced by {Krukinov Figure 3 and 9}.       
	
Regarding claim 5, the combination of Krukinov and Meinberg further teaches wherein the pressure side snubber portion and the suction side snubber portion of each snubber in the first set extends radially inwardly from said point of attachment {Meinberg Figure 1 (6) adjacent radially inward direction}, and the pressure side snubber portion and the suction side snubber portion of each snubber in the second set extends radially outwardly from said point of attachment {Meinberg Figure 1 (6) adjacent (3’), which one of the second set blades, is oriented in the radially outward direction}.
Regarding claim 10, the combination of Krukinov and Meinberg further teaches wherein the snubber comprises a pressure side snubber portion extending from a pressure side of the airfoil and a suction side snubber portion extending from a suction side of the airfoil {see the rejection of claim 4}, and wherein the pressure side snubber portion and the suction side snubber portion of the snubber extend radially outwardly from a point of attachment of the airfoil to the snubber {see the rejection of claim 5}.
Regarding claim 13, the combination of Krukinov and Meinberg further teaches wherein the snubber comprises a pressure side snubber portion extending from a pressure side of the airfoil and a suction side snubber portion extending from a suction side of the airfoil {see the rejection of claim 4, and wherein the pressure side snubber portion and the suction side snubber portion of the snubber extend radially inwardly from a point of attachment of the airfoil to the snubber {see the rejection of claim 5}.
Claims 6-7, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krukinov in view of Meinberg as applied to claims 4-5, 10, and 13 above, and further in view of Marra (U.S Pre-Grant Publication 20110142654).
Regarding claim 6, the combination of Krukinov and Meinberg teaches the blade rotor system of claim 5.  Meinberg is silent regarding the exact shape of (6), Figure 1 shows a profile that may or may not be considered linear, while Figure 2 shows a linear profile.  Krukinov depicts linear profiles of the snubbers in Figure 9 and describes angles of the mid-span structures [0023].  The combination of Meinberg and Krukinov would leave the exact profile to one of ordinary skill in the art.  Marra pertains to snubber shrouds for blades.  Marra teaches wherein the pressure side snubber portion and the suction side snubber portion of each snubber 
    Regarding claim 7, the combination of Krukinov and Meinberg teaches the blade rotor system of claim 5.  Meinberg is silent regarding the exact shape of (6), Figure 1 shows a profile that may or may not be considered linear, while Figure 2 shows a linear profile.  Krukinov depicts linear profiles of the snubbers in Figure 9 and describes angles of the mid-span structures [0023].  The combination of Meinberg and Krukinov would leave the exact profile to one of ordinary skill in the art.  Marra pertains to snubber shrouds for blades.  Marra teaches profiles of the snubber portions are curved {Figure 4 (234)}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the snubber shroud profile of the combination of Krukinov and Meinberg to extend along a curved profile.  One of ordinary skill in the art would be motivated to do so as both linear and curved profiles are known alternatives in the art that may be substituted {Marra [0039]}.
The resulting combination of Krukinov, Meinberg, and Marra teaches the limitation of claim 7, wherein the pressure side snubber portion and the suction side snubber portion of each snubber in the first set is curved radially inward from said point of attachment {Meinberg Figure 1 (6) adjacent to (3) or (3’’) which are first set blades, are curved radially inward from point of attachment; curved due to Marra’s teachings}, and the pressure side snubber portion and the suction side snubber portion of each snubber in the second set is curved radially outward from said point of attachment {Meinberg Figure 1 (6) adjacent (3’), which one of the second set blades, is curved radially outward
Regarding claim 11, the combination of Krukinov, Meinberg, and Marra teaches wherein the pressure side snubber portion and the suction side snubber portion of the snubber extend radially outwardly from said point of attachment (34) along a straight profile {see the rejection of claim 6 above as the examiner interprets linear and straight as the same in this context.  The linear teachings of Marra in Figure 5 are applicable to the combination of Krukinov and Meinberg for the snubber to extend radially outward as Meinberg (6) extends radially outward and radially inward from the interface with the blades (3, 3’, 3’’)}.
Regarding claim 12, the combination of Krukinov, Meinberg, and Marra teaches wherein the pressure side snubber portion and the suction side snubber portion of the snubber curve outward from said point of attachment {see the rejection of claim 7 above}.
Regarding claim 14, the combination of Krukinov, Meinberg, and Marra teaches wherein the pressure side snubber portion and the suction side snubber portion of the snubber extend radially inwardly from said point of attachment along a straight profile {see the rejection of claim 6 above}.
Regarding claim 15, the combination of Krukinov, Meinberg, and Marra teaches wherein the pressure side snubber portion and the suction side snubber portion of the snubber curve inward from said point of attachment {see the rejection of claim 7 above}.
Parallel Rejection
Claims 1-5, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krikunov (U.S Pre-Grant Publication 20110274549) in view of Meinberg (U.S Patent 3,045,969) hereinafter Meinberg.
*The Figure 9 embodiment is of Krikunov is used, other embodiments will referenced for their common features, as Figure 9 is unlabeled and the discussion of common features of the embodiments is not repeated. 
Regarding claim 1, Krikunov discloses:
A bladed rotor system for a turbomachine {[0002]}, comprising:
a circumferential row of blades mounted on a rotor disc {Figure 4 (210a-c) are mounted on rotor disk (112), [0016]}, each blade comprising:
an airfoil extending span-wise along a radial direction from a root portion to an airfoil tip {Figure 3 (122) extends from root (124) to tip};
and a circumferentially extending snubber attached to the airfoil at a mid-span region of the airfoil {Figure 5/6 (240)},
wherein in operation, snubbers of adjacent blades abut circumferentially {Figure 4 shows the abuting of blades of Figures 5 and 6},
wherein the row of blades comprises a first set of blades {Figure 5 (210a)} and a second set of blades {Figure 5 (210b)},
wherein the blades of the second set are distinguished from the blades of the first set (H) by a geometry of the snubber that is unique to the respective set {Figure 5/6 (210A) is unique from (210B), Figure 9 has the same property of uniqueness between the two blade types}, in which:
whereby the natural frequency of a blade in the second set differs from the natural frequency of a blade in the first set by a predetermined amount {different geometries of the shrouds of the blades inherently results in different natural frequency due to different mass distributions, see MPEP 2112.01},
wherein blades of the first set and the second set are positioned alternately in the row of blades, to provide a frequency mistuning to stabilize flutter of the blades {Figure 9 shows alternating positions, different natural frequency discussed above inherently stabilizes flutter of the blades, see MPEP 2112.01}.
Krikunov does not disclose in the embodiment of Figure 9, the snubbers of the second set are attached to the respective airfoils at a different span-wise height than that of the 
Meinberg pertains to a vibration damping mid-span structure in turbomachine blades.  Meinberg teaches a stiffening and damping band (6) in Figures 1 and 2 that is fixed to blades at two alternating radial positions {Figure 2 (R1) and (R2), Column 2 lines 12-18}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have configured the snubber shrouds of Krikunov to extend from the blade and abut in a way that is substantially similar to the “undulating” stiffening and damping band shape of Meinberg from two blades with different snubber configurations as taught by Krikunov in embodiments shown in Figure 4 and 9.  One of ordinary skill in the art would be motivated to do so as it is another snubber/damping band geometry that utilizes interfacing with the blade different radial distances to have stronger damping {Meinberg Column 1 lines 45-52} and {Krikunov end of [0023] and [0024]}.  The combination of Krikunov and Meinberg teaches the snubbers of the second set are attached to the respective airfoils at a different span-wise height than that of the snubbers of the first set {Meinberg Figure 1 (6) adjacent to (3) or (3’’) which are first set blades, have a different span-wise height attachment than (3’) which is a second set blade}.
Regarding claim 2, Krikunov further discloses wherein the airfoils in the first and second set having substantially identical cross-sectional geometry about a rotation axis {one of ordinary skill in the art based on the disclosure would infer that the airfoils of the two different blade sets are the same and that only the snubber shrouds differ, implicit disclosure MPEP 2144.01}
Regarding claim 3, the combination of Krikunov and Meinberg teaches wherein a free length of the airfoils in the second set is larger than a free length of the airfoils in the first set {Meingberg Figure 1 the free length of (3’) which is the second set blade is > the first set blades (3/3’’)}, the free length of an airfoil being defined as a radial distance between the airfoil tip and a point of attachment of the airfoil with the associated snubber {the directly above description follows this definition}.
Regarding claim 8, the combination of Krikunov and Meinberg further discloses wherein the snubbers in the first set and the second set have the same mean radial thickness {Krukinov Figure 9 snubbers on both sets are of the same mean radial thickness}.
Regarding claim 4, the combination of Krikunov and Meinberg further discloses:
wherein each snubber comprises a pressure side snubber portion extending from a pressure side of the respective airfoil {Krukinov Figure 5 (240) extends from (250)} and a suction side snubber portion extending from a suction side of the respective airfoil {Krukinov Figure 5 (242) extends from (252)}
wherein the pressure side snubber portion and the suction side snubber portion of the snubbers in the second set {Meinberg Figure 1 (6) adjacent (3’), which one of the second set blades, is oriented in the radially outward direction} are oriented differently than the pressure side snubber portion and the suction side snubber portion of the snubbers in the first set {Meinberg Figure 1 (6) adjacent to (3) or (3’’) which are first set blades, are oriented in the radially inward direction},
The combination of Krikunov and Meinberg made above is silent regarding such that snubbers of adjacent blades of the row of blades meet at a constant radial height.  Krikunov teaches that snubbers of adjacent blades of the row of blades meet at a constant radial height {equal middle height {Krukinov (R12/R13) in Figure 3, [0023]}.  One of ordinary skill in the art would have choose how the snubbers of adjacent blades meet in the combination of Krukinov and Meinberg.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have meeting of the snubbers at a constant radial height.  One of ordinary skill in the art would be motivated to do so as both constant and varying height configurations are known to one of ordinary skill in the art as evidenced by {Krukinov Figure 3 and 9}.       
Regarding claim 5, the combination of Krukinov and Meinberg further teaches wherein the pressure side snubber portion and the suction side snubber portion of each snubber in the radially inward direction}, and the pressure side snubber portion and the suction side snubber portion of each snubber in the second set extends radially outwardly from said point of attachment {Meinberg Figure 1 (6) adjacent (3’), which one of the second set blades, is oriented in the radially outward direction}.
Regarding claim 9, Krivunov discloses 
A blade for a row of blades in a turbomachine {[0002]}, the blade comprising:
an airfoil extending span-wise along a radial direction from a root portion to an airfoil tip {Figure 3 (122) extends from root (124) to tip};
and a circumferentially extending snubber attached to the airfoil at a mid-span region of the airfoil {Figure 5/6 (240/242)},
wherein the blade is designed to be identical to a first set of blades or a second set of blades in the row {Figures 5/6 the blade will be one of the first set of blades (210A), the second set of blades in (210B)}
wherein the blades of the second set are distinguished from the blades of the first set (H) by a geometry of the snubber that is unique to the respective set {Figure 5/6 (210A) is unique from (210B), Figure 9 has the same property of uniqueness between the two blade types}, in which:
whereby the natural frequency of a blade in the second set differs from the natural frequency of a blade in the first set by a predetermined amount {different geometries of the shrouds of the blades inherently results in different natural frequency due to different mass distributions, see MPEP 2112.01},
wherein blades of the first set and the second set are positioned alternately in the row of blades, to provide a frequency mistuning to stabilize flutter of the blades {Figure 9 shows alternating positions, also shown in Annotated Figure 1 schematically by 210A/B} different 
Krikunov does not disclose in the embodiment of Figure 9, the snubbers of the second set are attached to the respective airfoils at a different span-wise height than that of the snubbers of the first set (based on a strict interpretation that the term snubbers requires both pressure side and suction side portions and that a singular height of this snubber is required.
Meinberg pertains to a vibration damping mid-span structure in turbomachine blades.  Meinberg teaches a stiffening and damping band (6) in Figures 1 and 2 that is fixed to blades at two alternating radial positions {Figure 2 (R1) and (R2), Column 2 lines 12-18}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have configured the snubber shrouds of Krikunov to extend from the blade and abut in a way that is substantially similar to the “undulating” stiffening and damping band shape of Meinberg from two blades with different snubber configurations as taught by Krikunov in embodiments shown in Figure 4 and 9.  One of ordinary skill in the art would be motivated to do so as it is another snubber/damping band geometry that utilizes interfacing with the blade different radial distances to have stronger damping {Meinberg Column 1 lines 45-52} and {Krikunov end of [0023] and [0024]}.  The combination of Krikunov and Meinberg teaches the snubbers of the second set are attached to the respective airfoils at a different span-wise height than that of the snubbers of the first set {Meinberg Figure 1 (6) adjacent to (3) or (3’’) which are first set blades, have a different span-wise height attachment than (3’) which is a second set blade}.
Regarding claim 10, the combination of Krukinov and Meinberg further teaches wherein the snubber comprises a pressure side snubber portion extending from a pressure side of the airfoil and a suction side snubber portion extending from a suction side of the airfoil {see the rejection of claim 4}, and wherein the pressure side snubber portion and the suction side snubber portion of the snubber extend radially outwardly from a point of attachment of the airfoil to the snubber {see the rejection of claim 5}.
Regarding claim 13, the combination of Krukinov and Meinberg further teaches wherein the snubber comprises a pressure side snubber portion extending from a pressure side of the airfoil and a suction side snubber portion extending from a suction side of the airfoil {see the rejection of claim 4, and wherein the pressure side snubber portion and the suction side snubber portion of the snubber extend radially inwardly from a point of attachment of the airfoil to the snubber {see the rejection of claim 5}.
Claims 6-7, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krukinov in view of Meinberg as applied to claims 4-5, 10, and 13 above, and further in view of Marra (U.S Pre-Grant Publication 20110142654).
The rejection of claims 6-7, 11-12, and 14-15 are the same as the first rejection made starting on page 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasley (U.S Patent 1,618,285) teaches different radial heights for connecting structure (13) in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747